  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA   )
                           )               CRIMINAL ACTION NO.
     v.                    )                  2:20cr153-MHT
                           )                       (WO)
CHARLES PARKER HARRINGTON, )
III

                                  ORDER

      Based on the representations made on the record on

July 12, 2021, it is ORDERED that the court will not

set    a    further      status    conference       at   this     time.

Defendant     Charles     Parker     Harrington     appears     to   be

stable.       If   the    probation       officer   and/or      defense

counsel     believe     that   another     status    conference      is

needed, they may request one.

      DONE, this the 12th day of July, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
